Exhibit 10.11(l)
TWELFTH AMENDMENT
OF
U.S. BANK NON-QUALIFIED RETIREMENT PLAN
     The U.S. Bank Non-Qualified Retirement Plan (the “Plan”) is amended as
provided below. This amendment is intended to clarify the Plan. The amendment
below is not intended to make any changes that would cause a violation of
section 409A of the Internal Revenue Code or its accompanying regulations. If a
change in this amendment is determined to be a violation of section 409A, the
amendment shall not be effective and shall be disregarded with respect to the
rules governing benefits under the Plan.
1. TERMINATION AND SEPARATION FROM SERVICE. Effective January 1, 2009, to the
extent there is ambiguity with respect to the payment of non-Grandfathered
benefits under the Plan, if payment of the benefits is subject to section 409A
and is triggered upon a participant’s termination of employment then the term
“termination” and phrase “termination of employment” shall be interpreted as
being contingent upon a participant’s separation from service as defined under
the Plan.
2. NEW CASH BALANCE PLAN. Effective January 1, 2010, contingent upon receipt of
a favorable determination letter from the Internal Revenue Service, the Employer
adopted Appendix I to the U.S. Bank Pension Plan and that Appendix I contains a
cash balance plan formula as an alternative to the accrual of benefits under the
final average pay formula contained in the U.S. Bank Pension Plan. In general,
participants in the U.S. Bank Pension Plan were given an opportunity to elect
whether (i) to accrue future benefits under the new cash balance formula, or
(ii) to continue to accrue benefits under the final average pay formula. With
respect to a participant who elected or became covered under the new cash
balance formula, the participant’s benefits under Article IV of the Plan (the
U.S. Bank Non-Qualified Retirement Plan) that accrue on and after that date the
participant became covered under the new cash balance formula shall be
determined as an excess benefit using the new cash balance benefit formula. With
respect to a participant who elected or became covered under the new cash
balance formula, the participant’s Projected Pension Plan Benefit under
Appendices A of this Plan that accrues on and after that date the participant
became covered under the new cash balance formula shall be determined using the
new cash balance benefit formula (past accruals are determined under the formula
in effect at the time accrued). The projected interest credits for such a
participant’s benefits under Appendices A that accrue on and after January 1,
2010 shall be determined by using an annual interest rate that is 3 percentage
points greater than the rate at which Projected Compensation is deemed to
increase. Projected annual pay credits for such a participant shall be made
based on Projected Compensation under the terms of the new cash balance formula
as they exist on the date as of which the Projected Pension Plan Benefit is
determined.
3. DOMESTIC RELATIONS ORDER. The Benefits Administration Committee has
determined that the Plan should be amended to permit division of vested benefits
under the Plan for the Participant named in Appendix B-11 under a court-approved
domestic relations order that is also approved by the plan administrator.
Therefore, by this amendment, effective as of January 1, 2010, the Plan is
amended to permit division of vested benefits under the Plan for the Participant
named in Appendix B-11 under a court-approved domestic relations order that is
also approved by the plan administrator.
4. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.

 